SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1310
CA 16-00548
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


WORKERS’ COMPENSATION BOARD OF STATE OF NEW YORK,
PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

OLD LAMSON STATION, INC., DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered June 16, 2015. The order denied the motion
of defendant to vacate a money judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Defendant appeals from an order that denied its
motion to vacate a judgment against it that was entered by plaintiff
pursuant to Workers’ Compensation Law § 26. The record establishes
that, pursuant to its authority under section 26, plaintiff
unilaterally vacated the challenged judgment prior to Supreme Court’s
denial of defendant’s motion. We therefore conclude that the appeal
is moot inasmuch as defendant “is no longer aggrieved by the
[judgment]” (Matter of McGrath, 245 AD2d 1081, 1082), and defendant
failed to establish that this case falls within the exception to the
mootness doctrine (see generally Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714-715).




Entered:    February 3, 2017                     Frances E. Cafarell
                                                 Clerk of the Court